Appeal from decision, Supreme Court, New York County (Charles E. Ramos, J.), entered February 22, 1993, which confirmed a determination by the New York City Board of Education that invalidated petitioner’s file number, suspended his per diem substitute teaching certificate and withheld his application for appointment as a regular teacher pending the outcome of a medical evaluation, unanimously dismissed as non-appealable, without costs.
No appeal lies from a decision (People ex rel. Breedan v Zelker, 41 AD2d 669). Were we to consider the merits, we would affirm.
Respondent’s determination was not arbitrary and capricious where petitioner’s mental fitness to continue as a per diem substitute teacher was called into question by the delusional letters written by him to the Chancellor combined with the results of subsequent psychiatric examinations. Accordingly, it was not arbitrary and capricious for the Board of Education to suspend petitioner’s certificate, and order that petitioner undergo a full medical evaluation (Education Law § 2568; Matter of Pell v Board of Educ., 34 NY2d 222, 231). Concur—Rosenberger, J. P., Ellerin, Kupferman, Nardelli and Tom, JJ.